AMENDED AND RESTATED

SEVERANCE AGREEMENT

﻿

﻿

This Agreement, originally effective as of May 1, 2012 (the "Effective Date")
and amended and restated as of December 15, 2016, is made by and between
Spectrum Brands, Inc. (the "Company"), a Delaware corporation, with its world
headquarters located at 3001 Deming Way, Middleton, WI 53562, and Nathan E.
Fagre (the "Executive").

﻿

BACKGROUND

﻿

During the course of Executive's employment with the Company, the Executive will
be privy to important confidential information of the Company, and will develop
substantial skills and knowledge related to the Company's industry, which skills
and knowledge would be of substantial value to the Company's competition.

﻿

The Company considers it essential to the best interests of its shareholders to
foster the continued employment of its key managers, and to limit their ability
to compete with the Company after their employment terminates.

﻿

The Executive and the Company wish to execute this Agreement to formalize the
terms of Executive's continuing employment.

﻿

CONSIDERATION

﻿

The Executive's continued employment with the Company and Executive's cash
compensation adjustment is expressly conditioned upon the agreement by the
Executive to the terms and conditions of such employment as contained in this
Agreement.  In consideration of the promises contained within this Agreement
(promises that include benefits to which Executive would not otherwise be
entitled or receive), the Executive's continued employment with the Company in
Executive's role as a General Counsel and Secretary of the Company, the payment
of $50.00, and for other and good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows.

﻿

UNDERTAKINGS

﻿

Now therefore, the parties agree:

﻿

1.



Term of Agreement.  The term of this Agreement shall commence on the date hereof
and shall continue in effect for a period of one year from the Effective
Date.  The initial term shall thereafter be automatically extended for
successive one-year periods unless otherwise terminated in accordance with this
Agreement (such initial term together with any extensions thereof, the "Term").





1

QB\42554037.3 

--------------------------------------------------------------------------------

 



2.



Severance Payments.

If the Executive's employment is terminated during the Term (a) by the Company
without Cause (as defined below) or by the Executive for Good Reason (as defined
below) or (b) by reason of death or Disability (as defined below), and the
Executive executes a separation agreement with a release of claims agreeable to
the Company (to the extent the Executive is physically and mentally capable to
execute such an agreement), then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in Section 2.2 (the
"Severance Payments"). 

The Company shall pay to the Executive as severance, an amount in cash equal to
one hundred percent (100%) of the sum of (i) the Executive's base salary in
effect at the time such termination occurs, to be paid in equal semi-monthly
installments over the Non-Competition Period (as defined below), and (ii) the
annual bonus to which the Executive is entitled with respect to the fiscal year
in which the termination occurs under any annual bonus or incentive plan
maintained by the company in an amount determined as if the Company had achieved
100% of the applicable performance goals set by the Board of Directors of the
company for such fiscal year, which shall be paid to the Executive on or before
the December 31st following the end of such fiscal year.  Notwithstanding the
foregoing, if payment in accordance with the preceding sentence would subject
the Executive to tax under section 409A of the Internal Revenue Code of 1986, as
amended, then payment will be suspended until the first date as of which payment
can be made without subjecting the Executive to such tax.

For the 12-month period immediately following such termination, the Company
shall arrange to provide the Executive and his dependents health insurance
benefits substantially similar to those provided to the Executive and his
dependents by the Company.  Executive must elect COBRA coverage and make timely
payments in accordance with the terms outlined in the COBRA notice, to receive
this benefit.  Should Executive elect COBRA, the Company agrees that the
Executive and/or eligible members of Executive's family shall pay no more than
the rate charged to its employees by the company at the time of such payments
for a period of twelve (12) months, and that the Company shall pay for the
employer portion of providing such healthcare coverage.  Health benefit
contributions pursuant to this Section 2.2(b) shall cease immediately upon the
discovery by the Company of the Executive's breach of the covenants contained in
Sections 5 or 6 hereof.  In addition, Company contributions for health benefits
receivable by the Executive pursuant to this Section 2.2(b) shall be



2

QB\42554037.3 

--------------------------------------------------------------------------------

 

reduced to the extent benefits of the same type are received by or made
available to the Executive during the 12-month period following the Executive's
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
 however, that the Company shall reimburse the Executive for the excess, if any,
of the cost of such benefits to the Executive over such cost immediately prior
to the date of termination.

If in the period that begins sixty (60) days prior to the occurrence of a Change
in Control (or, if earlier, upon the signing of a definitive agreement to enter
into an event that actually results in a Change in Control) and ends upon the
first anniversary of such Change in Control, Executive's employment is
terminated by the Company without Cause (and not due to death or Disability) or
by Executive for Good Reason (such termination, a "Change in Control
Termination"), and the Executive executes a separation agreement with a release
of claims agreeable to the Company (to the extent the Executive is physically
and mentally capable to execute such an agreement), then the Executive shall be
entitled to the payments and benefits set forth in Section 2.2 above, and in
addition, to  accelerated vesting of all unvested outstanding time-based equity
awards and all unvested outstanding performance-based equity awards (at target)
to Executive; in each case as more fully set forth in the applicable award
agreements and provided that as a condition precedent for Executive to be
entitled to these equity awards, he shall comply with the provisions of Section
5 below.  

Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

If the Executive's employment with the Company terminates during the Term, the
Executive shall not be required to seek other employment or to attempt in any
way to reduce any amounts payable to the Executive by the Company pursuant to
this Section 2.

3.



Termination Procedures.  During the Term, any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written notice of termination from one party to the other in accordance with
Section 8 hereof.  The notice of termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.

4.



At-Will Employment.  Employment of Executive by the Company is "At­ Will": This
means that either the Executive or the Company may terminate the employment
relationship at any time for any reason or no reason at all.  No



3

QB\42554037.3 

--------------------------------------------------------------------------------

 

writing or oral statements from employees, managers, or other executives of the
Company can modify the at-will employment relationship.  Only a written document
executed by the Executive and the CEO, CFO, or the Senior Vice President of
Human Resources of the Company, may modify the at-will employment relationship.

5.



Executive's Covenant Not to Compete and Non-Solicitation Covenant.

During the Non-Competition Period, the Executive will not, directly or
indirectly, either separately, jointly, or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner, or
stockholder of any business, or in any other capacity, provide services of the
same or similar kind or nature that he or she provides to the Company to, or
have a financial interest in (excepting only the ownership of not more than 5%
of the outstanding securities of any class listed on an exchange, any competitor
of the Company or any of its subsidiaries (which means any person or
organization that is in the business of or makes money from designing,
developing, or selling products or services similar to those products and
services developed, designed or sold by the Company).  For purposes of this
Agreement, the "Non-Competition Period" means the period beginning on the date
hereof and continuing until the date which is the twelve month anniversary of
the date of termination.  In recognition, acknowledgement and agreement that the
Company's business and operations extend throughout North America and beyond,
the parties agree that the geographic scope of this covenant not to compete
shall extend to North America.

Without limiting the generality of Section 5.1 above, during the Non­
Competition Period the Executive will not, directly or indirectly, in any
capacity, either separately, jointly, or in association with others, solicit or
otherwise contact any of the Company's customers with whom the Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his or her employment with the Company at any time during his or her
employment, if such contact is for the general purpose of selling products that
satisfy the same general needs as any products that the Company had available
for sale to its customers during the Non-Competition Period.

During the Non-Competition Period, the Executive shall not, initiate contact in
order to induce, solicit, or encourage any person to leave the Company's
employ.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.

For purposes of this Section 5 and Section 6, the "Company" refers to the
Company and any incorporated or unincorporated affiliates of the Company.



4

QB\42554037.3 

--------------------------------------------------------------------------------

 

6.



Secret Processes, Confidential Information and Trade Secrets.

The Executive will hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the,
performance of his services hereunder) any confidential information or materials
received by the Executive from the Company or any confidential information or
materials of other parties received by the Executive in connection with the
performance of his duties hereunder.  For purposes of this Section 6.1,
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques, and business ideas or practices.  The restriction on the Executive's
use or disclosure of the confidential information or materials shall remain in
force during the Executive's employment hereunder and until the earlier of (a) a
period of two (2) years thereafter or (b) until such information is of general
knowledge in the industry through no fault of the Executive or any agent of the
Executive.  This Section 6.1 is not intended to preclude Executive from being
gainfully employed by another.  Rather, it is intended to prohibit Executive
from using the Company's confidential information or materials in any subsequent
employment or employment undertaken that is not for the benefit of the Company
during the identified period.

The Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by the
Executive during the period of the Executive's employment with the Company,
either alone or with others, which relate to or result from the actual or
anticipated business or research of the Company or which result, to any extent,
from the Executive's use of the Company's premises or property (collectively
called the "Inventions").  The Executive acknowledges and agrees that all
Inventions shall be the sole property of the Company, and the Executive hereby
assigns to the Company all of the Executive's rights and interests in and to all
of the Inventions, it being acknowledged and agreed by the Executive that all
the Inventions are works made for hire.  The Company shall be the sole owner of
all domestic and foreign rights and interests in the Inventions.  The Executive
will assist the Company at the Company's expense to obtain and from time to time
enforce patents and copyrights on the Inventions.

Upon the request of, and, in any event, upon termination of the Executive's
employment with the Company, the Executive shall promptly deliver to the Company
all documents, data, records, notes, drawings, manuals, and all other tangible
information in whatever form which pertains to the



5

QB\42554037.3 

--------------------------------------------------------------------------------

 

Company, and the Executive will not retain any such information or any
reproduction or excerpt thereof.

Nothing in this Section 6 diminishes or limits any protection granted by law to
trade secrets or relieves the Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

7.



Successors: Binding Agreement

In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to the Severance Payments, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination.  For purposes of this Agreement, "Company" shall
mean Spectrum Brands, Inc., a Delaware corporation, and shall include any
successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

The services that are to be performed by Executive under this Agreement are
acknowledged to be personal, and Executive may not assign his or her
responsibilities or duties under this Agreement to another without the express
written permission of the Company.

This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

8.



Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one day after delivery to an overnight delivery courier,
or (d) on the fifth day



6

QB\42554037.3 

--------------------------------------------------------------------------------

 

following the date of deposit in the United States mail if sent first class,
postage prepaid, by registered or certified mail.

For purposes of providing notice under this Agreement, when provided to the
Company, the following address may be used:  Senior Vice President, Human
Resources, 3001 Deming Way, Middleton, WI 53562.  And, when provided to the
Executive, Executive's last known address may be used.

﻿

9.



Survival.  The obligations of the Company and the Executive under this Agreement
which by their nature may require either partial or total performance after the
expiration of the Term (including, without limitation, those under Sections 2, 5
and 6 hereof) shall survive such expiration.

10.



Amendment; Waiver.  This Agreement may be amended, modified, superseded, or
canceled, and the terms hereof may be waived, only by a written instrument
executed by all of the parties hereto or, in the case of a waiver, by the party
waiving compliance.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

11.



Equitable Relief.  Executive expressly acknowledges that breach of any provision
of Sections 5 or 6 of this Agreement would result in irreparable injuries to the
Company, the remedy at law for any such breach will be inadequate, and upon
breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of proving the actual
damage to the Company.

12.



Entire Agreement.  This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings, and agreements between them.

13.



Severability.  Sections 5.1, 5.2, 5.3, 6.1, 6.2, and 11 of this Agreement shall
be considered separate and independent from the other sections of this Agreement
and no invalidity of any one of those sections shall affect any other section or
provision of this Agreement.  However, because it is expressly acknowledged that
the Severance Payments are provided as consideration for the obligations imposed
upon Executive under Sections 5.1, 5.2, 5.3, 6.1, and 6.2, should any court
determine that any of the provisions under these Sections is unlawful or
unenforceable, such that Executive need not honor those provisions, then
Executive shall not receive the Severance Payments or insurance benefits
provided for in this Agreement.



7

QB\42554037.3 

--------------------------------------------------------------------------------

 

14.



Counterparts.  This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.

15.



Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
which could cause the application of the laws of any jurisdiction other than the
State of Delaware. 

16.



Venue.  With respect to any controversy, claim or dispute under this Agreement,
the parties each hereby irrevocably submits to the exclusive jurisdiction of any
court of the United States located in the State of Wisconsin or in a State Court
in Wisconsin.  Except as otherwise specifically provided in this Agreement, the
Parties undertake not to commence any suit, action or proceeding based on any
dispute between them that arises out of or relates to the Agreement in a forum
other than a forum described in this Section 16 provided, however, that nothing
herein shall preclude either party from bringing any suit, action or proceeding
in any other court for the purposes of enforcing the provisions of this Section
16 or enforcing any judgment obtained by the Company.  The agreement of the
Parties to the forum described in this Section 16 is independent of the law that
may be applied in any suit, action, or proceeding, and the Parties agree to such
forum even if such forum may under applicable law choose to apply non-forum
law.  The Parties waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in Section 16, and the Parties agree that they shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court.  The Parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in Section 16
shall be conclusive and binding upon the Parties and may be enforced in any
other jurisdiction.

17.



Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated below:

"Cause" for termination by the Company of the Executive's employment shall mean
(i) the commission by the Executive of any fraud, embezzlement or other material
act of dishonesty with respect to the Company or any of its affiliates
(including the unauthorized disclosure of confidential or proprietary
information of the Company or any of its affiliates or subsidiaries); (ii)
Executive's conviction of, or plea of guilty or nolo contendere to, a felony or
other crime, the elements of which are substantially related to the duties and
responsibilities associated with the Executive's employment; (iii) Executive's
willful misconduct; (iv) willful failure or refusal by Executive to perform his
duties and responsibilities to the Company or any of its affiliates which
failure or refusal to perform is



8

QB\42554037.3 

--------------------------------------------------------------------------------

 

not remedied within 30 days after receipt of a written notice from the Company
detailing such failure or refusal to perform; or (v) Executive's breach of any
of the terms of this Agreement or any other agreement between Executive and the
Company which breach is not cured within 30 days subsequent to notice from the
Company to Executive of such breach.

"Change in Control" shall have the meaning given it in the Omnibus Stock Plan.

"Disability" shall be deemed the reason for the termination by the Company of
the Executive's employment, if, as a result of a permanent condition, the
Executive is unable to perform the essential duties and responsibilities of his
employment position either with or without reasonable accommodation.

"Good Reason" for Executive's termination of employment with the Company shall
mean (i) any reduction, not consented to by Executive, in Executive's base
salary or target annual bonus opportunity; (ii)  the relocation, not consented
by Executive, of the office location at which Executive is principally employed
as of the Effective Date ("Office") to a location more than fifty (50) miles
from such Office, or the requirement by the Company that Executive be based at
an office other than the Office on an extended basis, except for required travel
on the Company's business to an extent substantially consistent with Executive's
business travel obligations; (iii) a substantial diminution or other substantive
adverse change, not consented to by Executive, in the nature or scope of
Executive's responsibilities, authorities, powers, functions or duties; (iv)  a
breach by the Company of any of its material obligations under this Agreement;
or (v) the failure of the Company to obtain the agreement for any successor to
the Company or its parent company, Spectrum Brands Holdings, Inc., to assume and
agree to perform this Agreement.

IN WITNESS WHEREOF, the parties have executed this amended and restated
Agreement as of the date first above written.

﻿

SPECTRUM BRANDS, INC.

﻿

By: 

Name:  Stacey Neu

Title:  Senior Vice President, Human Resources

﻿

﻿

Date:

﻿

﻿

﻿

﻿





9

QB\42554037.3 

--------------------------------------------------------------------------------

 

EXECUTIVE

﻿

By: 

Name:  Nathan E. Fagre

Title:  General Counsel & Secretary

 

Date:

﻿

﻿



10

QB\42554037.3 

--------------------------------------------------------------------------------